                     Case 1:18-cr-00715-AJN Document 30 Filed 05/13/19 Page 1 of 2

                                KASOWITZ BENSON TORRES LLP
                                                         1633 BROADWAY                                            ASPEN
                                                                                                                 ATLANTA
                                                  NEW YORK, NEW YORK 10019                                      HOUSTON
                                                                                                              Los ANGELES
                                                          (212) 506-1700
DIRECT DIAL: (212) 506-1857                                                                                       MIAMI
DIRECT FAX: (212) 500-3588                             FAX: (2 1 2) 506- 1800                                    N EWARK
     TVU@KASOWITZ.COM                                                                                        SAN FRANCISCO
                                                                                                             SILICON VALLEY
                                                                                                             WASHINGTON DC




                                                                                   May 13, 2019

         Honorable Alison J. Nathan
         United States Courthouse
         40 Foley Square Courtroom 906
         New York, NY 10007

                  Re:      United States v. John Geraci 18-CR-00715

         Dear Judge Nathan:

                   I represent John Geraci ("Mr. Geraci") in the above-referenced case. I write to
         respectfully request this Court adjourn the current motion schedule and date scheduled for jury
         trial' in light of recent events. Further, in light of the fact that pretrial submissions are due next
         Monday, May 20, 2019, defense counsel requests this Court schedule a status conference this
         week at its convenience. This is defense counsel's first request for an adjournment of the trial
         date. The Government does not object to this request.

                 Prior to this request, there were two requests for adjournments and both were granted.
         The first request was made by defense counsel to extend the deadline to file pretrial motions one
         month because Mr. Geraci was in state custody and counsel was unable to confer with him on
         potential pretrial motions. This Court adjourned the briefing schedule three weeks. The second
         request was joined by both parties seeking a two-week adjournment to file pretrial submissions
         because the parties were actively involved in plea discussions whereby Mr. Geraci received his
         first written plea offer in this case.

                By way of background, at the October 15, 2018 scheduling conference, the Government
         described the categories of discovery as follows: "There are documents that the government
         received from the SEC, including emails of the defendant's. There are the returns on email
         search warrants, not on email accounts associated with the defendant but on other individuals
         involved in the scheme, including Nicholas Mitsakos and two individuals who worked for him."
         (ECF. No. 20 p. 5:17-22). At the November 16, 2018 status and scheduling conference, the
         Government again represented that "there are e-mail [sic] that the government received from the
         SEC, there are search warrants that were executed on e-mail accounts of other individuals, not
         Mr. Geraci." (P. 3: 3-5). The Government further represented: "That's the bulk of discovery.


         I Pretrial submissions are due on May 20, 2019, opposition papers are due on May 28, 2019, and reply papers are
         due on June 3, 2019. The final pretrial conference is scheduled for July 1, 2019 and jury trial is scheduled to last
         two to three weeks beginning on July 8, 2019.
          Case 1:18-cr-00715-AJN Document 30 Filed 05/13/19 Page 2 of 2

KASOWITZ BENSON TORRES LLP


We're scrubbing to make sure there are no bits and pieces that aren't included there. But that is
at a minimum the substantial majority of things that are currently in the government's
possession, so that's been produced to defense counsel." (P. 3: 11-15). Based in part on the
Government's representations, this Court set both a motion schedule and a firm trial date of July
8, 2019.

          Defense counsel recently discovered the Government's representations on October 15,
2018 and November 16, 2018 were not accurate. In November of 2018, the Government made
its first production of discovery consisting of approximately 100,000 documents. Consistent
with the Government's representations at that time, there were no search warrants issued
specifically for Mr. Geraci's email accounts. However, just last week, the Government made an
additional production of discovery consisting of over 222,000 documents. This production
contained both search warrants and a subpoena issued specifically for Mr. Geraci's email
accounts. The Government indicated it has possessed these documents since last summer,
around the time of Mr. Geraci's arraignment. Moreover, the Government has expressed its
expectation that additional discovery will be produced in light of its continuing investigation.

        Defense counsel needs sufficient time to effectively review the substantial discovery
recently produced by the Government and to contemplate the filing of any pretrial motions in
light of the new discovery. In order to avoid any additional requests for adjournment, defense
counsel hereby requests this Court set a deadline for the production of discovery. Therefore,
with Mr. Geraci's consent, defense counsel seeks an adjournment of both the current motion
schedule and date scheduled for jury trial. This request does not prejudice Mr. Geraci who is
currently on pretrial release and has not had any issues with any of his conditions of pretrial
release.

       The parties are available for a status conference anytime this week except for Tuesday
afternoon, Thursday afternoon, and 3 p.m. this Friday. Given the procedural nature of the
requested status conference, defense counsel respectfully requests that Mr. Geraci be permitted
to appear telephonically as he lives in Miami, Florida.

       Thank you very much for your consideration.




cc:    All Counsel of Record Via ECF
